MEMO ENDORSED
The Court is in receipt of Plaintiff's letter of November 21, 2019 (Dkt.
# 33), and Defendants' response of December 2, 2019 (Dkt. #34). After
reviewing the parties' submissions, the Court finds that an informal
conference is not needed at this time. Defendants seem to be making
good-faith efforts at this time to comply with Plaintiff's discovery
requests, and therefore Court intervention is unwarranted. With that
said, the Court does recognize the parties' difficulties in scheduling
depositions. Therefore, the Court will accept Defendants' proposed
extensions of discovery deadlines, as provided above. Moreover, the
post-fact conference previously scheduled for January 16, 2020, is hereby
ADJOURNED to February 11, 2020, at 3:00 p.m.

Dated:    December 2, 2019           SO ORDERED.
          New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
